
	
		I
		111th CONGRESS
		2d Session
		H. R. 5149
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend Federal recognition to the Mowa Band of Choctaw
		  Indians of Alabama, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the Mowa Band of Choctaw Indians
			 Recognition Act.
			(b)DefinitionsFor
			 the purposes of this Act:
				(1)TribeThe term Tribe means the
			 Mowa Band of Choctaws and Mowa Band of Choctaw Indians of Alabama.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				2.Federal
			 recognitionFederal
			 recognition is hereby extended to the Mowa Band of Choctaw Indians of Alabama.
			 All Federal laws of general application to Indians and Indian tribes shall
			 apply with respect to the Tribe.
		3.Restoration of
			 rights
			(a)In
			 generalAll rights and privileges of the Tribe which may have
			 been abrogated or diminished before the date of the enactment of this Act by
			 reason of any provision of Federal law that terminated Federal recognition of
			 the Tribe are hereby restored and such Federal law shall no longer apply with
			 respect to the Tribe or the members of the Tribe.
			(b)Approval of
			 transfersUnder the treaties entered into by the ancestors of the
			 Tribe, all historical tribal lands were ceded to the United States. Congress
			 does hereby approve and ratify such cession effective as of the date of the
			 cession and the cession shall be regarded as an extinguishment of all interest
			 of the Tribe, if any, in said lands as of the date of the cession. By virtue of
			 the approval and ratification of the cession of said lands, all claims against
			 the United States, any State or subdivision thereof, or any other person or
			 entity, by the Tribe, including but not limited to, claims for trespass damages
			 or claims for use and occupancy, arising subsequent to the cession and that are
			 based upon any interest in or right involving such land, shall be regarded as
			 extinguished as of the date of the cession.
			(c)Historical land
			 claimsThe Tribe has no historical land claim and cannot and
			 shall not use its Federal recognition to assert any historical land claim. As
			 used herein, historical land claim means a claim to land based
			 upon a contention that the Tribe, or its ancestors, were the native inhabitants
			 of such land or based upon the Tribe’s status as native Americans or
			 based upon the Mowa Band of Choctaws Federal recognition.
			(d)Request and best
			 interest of tribeCongress finds that the provisions of this
			 section are enacted at the request of the Tribe and are in the best interests
			 of the Tribe.
			4.Lands
			(a)Land taken into
			 trustAll legal rights, title, and interests in lands that are
			 held by the Tribe on the date of the enactment of this Act are hereby
			 transferred, at the request of the Tribe, to the United States in trust for the
			 use and benefit of the Tribe.
			(b)Future lands
			 into trust(1)Notwithstanding any
			 other provision of law, if the Tribe transfers to the Secretary any interest in
			 lands acquired by the Tribe after the date of the enactment of this Act, the
			 Secretary shall accept such land on behalf of the United States. Such lands
			 shall be held by the United States in trust for the benefit of the
			 Tribe.
				(2)Notwithstanding any other provision
			 of law, the Attorney General of the United States shall approve any deed or
			 other instrument used to make a conveyance under paragraph (1).
				(c)Any lands held in
			 trust by the United States for the use and benefit of the Tribe pursuant to
			 this section shall constitute the reservation of the Tribe.
			(d)Congress finds
			 that the provisions of this section are enacted at the request of the Tribe and
			 are in the best interests of the Tribe.
			5.Services and
			 benefitsThe Tribe, and the
			 members of the Tribe, shall be eligible for all services and benefits that are
			 provided by the Federal Government to Indians because of their status as
			 federally recognized Indians and, notwithstanding any other provision of law,
			 such services and benefits shall be provided after the date of the enactment of
			 this Act to the Tribe, and to the members of the Tribe, without regard to the
			 existence of a reservation for the Tribe or the location of the residence of
			 any member of the Tribe on or near an Indian reservation.
		6.Constitution and
			 Bylaws
			(a)In
			 generalThe Tribe may
			 organize for its common welfare and adopt a constitution and bylaws in
			 accordance with regulations prescribed by the Secretary. The Secretary shall
			 offer to assist the Tribe in drafting a constitution and bylaws for the
			 Tribe.
			(b)Filing with
			 SecretaryAny constitution,
			 bylaws, or amendments to the constitution or bylaws that are adopted by the
			 Tribe shall take effect only after such constitution, bylaws, or amendments are
			 filed with the Secretary.
			7.Membership
			(a)Interim
			 membershipUntil a
			 constitution for the Tribe is adopted, the membership of the Tribe shall
			 consist of every individual who—
				(1)is named in the tribal membership roll that
			 is in effect on the date of the enactment of this Act, or
				(2)is a descendant of any individual described
			 in paragraph (1).
				(b)Membership after
			 adoption of constitution and bylawsAfter the adoption of a constitution by the
			 Tribe, the membership of the Tribe shall be determined in accordance with the
			 terms of such constitution or any bylaws adopted under such
			 constitution.
			8.RegulationsThe Secretary shall prescribe such
			 regulations as may be necessary to carry out the purposes of this Act.
		
